                                UNITED STATES DISTRICT COURT
                                            for the
                             EASTERN DISTRICT OF NORTH CAROLINA

U.S. vs. Trever Michael Murphy                                                  Docket No. 2:18-CR-6-1FL

                                Petition for Action on Supervised Release

    COMES NOW Lakesha H. Wright, U.S. Probation Officer of the court, presenting a petition for
modification of the Judgment and Commitment Order of Trever Michael Murphy, who, upon an earlier plea
of guilty to Possessing and Transferring a Machine Gun, in violation of 18 U.S.C. § 922(o), was sentenced
by the Honorable James M. Moody, Jr., U.S. District Judge in the Eastern District of Arkansas (EDAR), on
September 30, 2015, to the custody of the Bureau of Prisons for a term of 24 months. It was further ordered
that upon release from imprisonment the defendant be placed on supervised release for a period of 3 years.

   Trever Michael Murphy was released from custody on January 6, 2017, at which time the term of
supervised release commenced in the EDAR.

    On June 21, 2017, the defendant appeared before the Honorable James M. Moody, Jr., for a Revocation
Hearing. Murphy’s supervised release was revoked, and he was sentenced to 9 months imprisonment
followed by 2 years supervised release. The defendant was released from imprisonment on March 9, 2018,
at which time the term of supervised release commenced in the Eastern District of North Carolina (EDNC).

    On April 18, 2018, jurisdiction of Murphy’s case was transferred to the EDNC.

    On August 10, 2018, a Violation Report was submitted to the court advising that the defendant violated
his supervised release by incurring new credit charges without approval of his probation officer and failing
to abide by his court-ordered restitution obligation. Specifically, Murphy purchased a vehicle without
permission from the probation officer and had an arrearage of $368 with regard to his restitution obligation.
The defendant was ultimately continued under supervision without modification inasmuch as he was
verbally reprimanded for his noncompliance and paid his monetary arrearage in full.

     On November 6, 2018, a Violation Report was submitted to the court advising that a urine specimen
collected from Murphy on October 25, 2018, was determined by the national laboratory to be positive for
amphetamine and methamphetamine use. When confronted with the results, the defendant admitted to
using methamphetamine on October 23, 2018. He also provided a written statement acknowledging his
illegal drug use. Murphy was ultimately continued under supervision without modification inasmuch as he
was enrolled in the Surprise Urinalysis Program (SUP) on November 6, 2018, and was participating in
Moral Reconation Therapy (MRT) with the undersigned probation officer and individual outpatient
substance abuse and mental health treatment at PORT Health in Elizabeth City, North Carolina.

    On January 11, 2019, a Petition for Action was submitted to the court advising that the defendant
violated his supervised release by moving from his approved residence without prior approval, failing to
inform his probation officer of changes in his living arrangements, leaving the federal judicial district
without prior approval, failing to answer truthfully all inquiries by the probation officer, incurring new
credit charges without prior approval, failing to abide by the court-ordered financial obligation, and failing
to submit a urine specimen pursuant to SUP on December 12, 2018. In response to the violations, it was
recommended that Murphy be ordered to abide by a curfew with electronic monitoring for a period of 60
consecutive days and submit to warrantless searches. Additionally, to address the violations, the
undersigned probation officer informed the court that the defendant’s drug use was being monitored via a
sweat patch in addition to SUP and that Murphy agreed to a wage garnishment order if he obtained a
Trever Michael Murphy
Docket No. 2:18-CR-6-1FL
Petition For Action
Page 2

permanent position with his employer. It was further noted that the defendant was still enrolled in MRT
with the undersigned probation officer and substance abuse and mental health treatment at PORT. The court
concurred with the recommendation on January 14, 2019. Note: Murphy’s curfew began on January 25,
2019, and is scheduled to expire on March 26, 2019.

On February 13, 2019, a Violation Report was submitted to the court advising that a sweat patch applied
onto Murphy’s person from January 11, 2019, to January 18, 2019, was determined by the laboratory to be
positive for the use of methamphetamine, amphetamine, and opiates. When confronted with the results, the
defendant admitted to using hydrocodone and Adderall on two occasions while wearing the sweat patch.
He also admitted to using Adderall three days prior to February 6, 2019, while on electronic monitoring,
thus violating the program conditions. Murphy provided a written statement acknowledging his drug use.
In response to the violations, it was recommended that the defendant be continued under supervision
without modification inasmuch as his authorized leave time was significantly reduced and his PORT Health
substance abuse/mental health counselor agreed to amend Murphy’s treatment plan to include
comprehensive outpatient treatment (daily four-hour group sessions). It was also noted that the undersigned
probation officer would continue conducting individual MRT sessions with the defendant and monitoring
his drug use via SUP and the sweat patch. Moreover, the court was informed that Murphy would be referred
for inpatient substance abuse treatment if additional drug use was detected. The court ultimately concurred
with the probation officer’s recommendation and continued the defendant under supervision without
modification. Note: Murphy’s enrollment in the comprehensive outpatient treatment program at PORT
Health was delayed due to his acquirement of new employment.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

As noted above, on November 6, 2018, the defendant was enrolled in the Surprise Urinalysis Program
(SUP) in response to his drug use. As a condition of SUP, Murphy was required to submit a urine specimen
at a designated collection facility as directed by the SUP automated system. Murphy failed to submit urine
specimens pursuant to SUP on February 7, 2019, and February 13, 2019. On February 26, 2019, when
confronted with the violations, Murphy stated that he did not recall being required to submit urine specimens
on the specified dates.

Additionally, on February 14, 2019, the undersigned probation officer applied a sweat patch onto Murphy’s
person as an added drug detection measure. The sweat patch was subsequently removed by the undersigned
probation officer on February 21, 2019, and sent to the laboratory for testing. On March 2, 2019, the sweat
patch was determined by the laboratory to be positive for the use of methamphetamine and opiates. On
March 8, 2019, when confronted with the laboratory results, Murphy admitted to using methamphetamine
on two occasions and oxycontin on one occasion while wearing the sweat patch. It is noted that the
defendant was also on electronic monitoring at the time and, thus, prohibited from using controlled
substances unless the controlled substance was prescribed by a license practitioner. Murphy provided a
written statement acknowledging his drug use.

In response to the defendant’s drug use and failure to comply with SUP, he was referred by the undersigned
probation officer to the Addiction Recovery Care Association (ARCA) in Winston-Salem, North Carolina,
for residential drug treatment. Murphy is scheduled to begin residential drug treatment at ARCA on March
15, 2019. As such, it is respectfully recommended that the defendant be allowed to participate in residential
drug treatment in response to the violations. It is also recommended that Murphy’s electronic monitoring
Trever Michael Murphy
Docket No. 2:18-CR-6-1FL
Petition For Action
Page 3

condition, which is scheduled to expire on March 26, 2019, be terminated on March 15, 2019, due to
Murphy’s scheduled admittance into residential drug treatment.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. The defendant’s electronic monitoring condition, which is scheduled to expire on March 26, 2019,
      shall be terminated on March 15, 2019, due to Murphy’s scheduled admittance into residential drug
      treatment.

Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                               I declare under penalty of perjury that the foregoing
                                                     is true and correct.


/s/ Dwayne K. Benfield                               /s/ Lakesha H. Wright
Dwayne K. Benfield                                   Lakesha H. Wright
Supervising U.S. Probation Officer                   U.S. Probation Officer
                                                     306 East Main Street, Room 306
                                                     Elizabeth City, NC 27909-7909
                                                     Phone: 252-335-5508
                                                     Executed On: March 13, 2019

                                       ORDER OF THE COURT

                                14th
Considered and ordered this _________              March
                                         day of ____________________, 2019, and ordered filed and
made a part of the records in the above case.

________________________________
Louise W. Flanagan
U.S. District Judge
